
	
		I
		111th CONGRESS
		2d Session
		H. R. 6221
		IN THE HOUSE OF REPRESENTATIVES
		
			September 28, 2010
			Mr. Young of Alaska
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior to issue
		  permits for a microhydro project in nonwilderness areas within the boundaries
		  of Denali National Park and Preserve, to acquire land for Denali National Park
		  and Preserve from Doyon Tourism, Inc., and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Kantishna Hills Renewable Energy Act
			 of 2010.
		2.DefinitionsIn this Act:
			(1)AppurtenanceThe
			 term appurtenance includes—
				(A)transmissions
			 lines;
				(B)distribution
			 lines;
				(C)signs;
				(D)buried
			 communication;
				(E)maintenance roads;
			 and
				(F)electric
			 cables.
				(2)Kantishna Hills
			 areaThe term Kantishna Hills area means the area of
			 the Park located within 2 miles of Moose Creek, as indicated on the map.
			(3)MapThe
			 term map means the map entitled Doyon-Kantishna Land
			 Exchange Map and dated ____________.
			(4)Microhydro
			 project
				(A)In
			 generalThe term microhydro project means a
			 hydroelectric power generating facility with a maximum power generation
			 capability of less than 100 kilowatts.
				(B)InclusionsThe
			 term microhydro project includes—
					(i)the
			 intake pipeline located on Eureka Creek, approximately 1/2
			 mile upstream from the Park Road, as depicted on the map;
					(ii)each system
			 appurtenance of the microhydro project; and
					(iii)any distribution
			 or transmission line required to serve the Kantishna Hills area.
					(5)ParkThe
			 term Park means the Denali National Park and Preserve in the State
			 of Alaska.
			(6)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			3.Permit for
			 microhydro project
			(a)In
			 generalSubject to subsection (b), not later than 180 days after
			 the date of enactment of this Act, the Secretary shall issue in nonwilderness
			 areas within the boundaries of the Park permits for the microhydro
			 project.
			(b)Terms and
			 conditionsEach permit under subsection (a) shall be—
				(1)issued in
			 accordance with such terms and conditions as are generally applicable to
			 rights-of-way within units of the National Park System; and
				(2)subject to such
			 other reasonable terms and conditions as the Secretary determines to be
			 necessary to protect the purposes and values of the Park.
				4.Land
			 exchange
			(a)In
			 generalSubject to subsection (d), the Secretary shall exchange
			 the approximately 18 acres of land within the boundary of the Park, as
			 generally depicted on the map, for the approximately 18 acres of land owned by
			 Doyon Tourism, Inc., as generally depicted on the map.
			(b)Map
			 availabilityThe map shall be on file and available for public
			 inspection in the appropriate offices of the National Park Service.
			(c)TimingThe
			 Secretary shall seek to complete the exchange under this section by not later
			 than February 1, 2015.
			(d)Applicable laws;
			 terms and conditionsThe exchange under this section shall be
			 subject to—
				(1)the laws
			 (including regulations) and policies applicable to exchanges of land
			 administered by the National Park Service, including the laws and policies
			 concerning land appraisals and equalization of values; and
				(2)such terms and
			 conditions as the Secretary considers to be appropriate.
				(e)Equalization of
			 valuesIf the tracts proposed for exchange under this section are
			 determined not to be equal in value, an equalization of values may be achieved
			 by adjusting the quantity of acres described in subsection (a).
			(f)AdministrationThe
			 land acquired by the Secretary pursuant to the exchange under this section
			 shall be administered as part of the Park.
			
